DETAILED ACTION
The preliminary amendment filed on 02/26/2020 has been entered.
Drawings
The formal drawings filed on 02/26/2020 are acceptable.
Priority
Acknowledgement is made of applicant’s claim to the benefit of an earlier US filing date under 35 U.S.C. 371, as a divisional/continuation of application PCT/US2017/053363 filed 09/27/2017.
Information Disclosure Statement
The Information Disclosure Statement filed on 02/26/2020 has been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 6, 8, 10-17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG ET AL. 20120313069

With regard to claim 2, Wang et al. discloses that the selector material 206 is hafnium oxide and thus includes hafnium, tantalum, niobium, vanadium, or titanium.  
With regard to claim 3, Wang et al. discloses that the selector material 206 is hafnium oxide and thus includes an oxide.  
With regard to claim 5, Wang et al. discloses that the material (Ti or Ta) includes tantalum, titanium, or carbon.  
With regard to claim 6, Wang et al. discloses that the first electrode 102 is substantially uniformly composed of the material (Ti or Ta).  
With regard to claim 8, Wang et al. discloses that the getter layer 204C is hafnium aluminum oxide and thus includes tantalum, titanium, hafnium, aluminum, or chromium.  
With regard to claim 10, Wang et al. discloses that the getter layer 204C is a first getter layer, and the selector device further includes: a second getter layer 208a between the second electrode 210 and the selector material 206.  
With regard to claim 11, Wang et al. discloses that the material (Ti or Ta) is a first material, and the second electrode 210 includes a second material (ruthenium for 
With regard to claim 12, Wang et al. discloses that the second material (ruthenium for example) includes gold, platinum, ruthenium, or copper.  
With regard to claim 13, Wang et al. discloses that the material (Ti or Ta) is a first material, and the second electrode 210 includes a second material (ruthenium for example, note paragraph 0048) having a work function that is greater than 4.5 electron volts.  
With regard to claim 14, Wang et al. discloses a memory cell, comprising: a storage element; and a selector device coupled to the storage element, wherein: the selector device includes a first electrode 102, a second electrode 210, a selector material 206 between the first electrode 102 and the second electrode 210, and a getter layer 204C between the second electrode 210 and the selector material 206, the first electrode 102 includes a first material (Ti or Ta) having a work function less than 4.5 electron volts, and the second electrode 210 includes a second material (ruthenium for example, note paragraph 0048) having a work function greater than 4.5 electron volts. Note figure 5 and paragraphs 0046-0059 of Wang et al.
With regard to claim 15, Wang et al. discloses that the first electrode 102 or the second electrode 210 is also an electrode of the storage element.  
With regard to claim 16, Wang et al. discloses that the storage element is a resistive random access memory (RRAM) device or a phase change memory (PCM) device.  

With regard to claim 22 , Wang et al. discloses a computing device, comprising: a circuit board; a processing device coupled to the circuit board; and a memory array coupled to the processing device, wherein: the memory array includes a memory cell having a storage element coupled in series with a selector device, the selector device includes a first electrode 102, a second electrode 210, and a selector material 206, and   the first electrode 102 includes a skin layer of a material (Ti or Ta, note paragraph 0048) having a work function less than 4.5 electron volts. Note figure 5 and paragraphs 0046-0059 of Wang et al. 
With regard to claim 23, Wang et al. discloses that the skin layer is around a bulk conductive material of the first electrode 102.  
With regard to claim 24, Wang et al. discloses that the selector device further includes a getter layer 204C between the first electrode 102 and the selector material 206. 
Allowable Subject Matter
Claims 4, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L DICKEY whose telephone number is (571)272-1913.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU, can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS L DICKEY/
Primary Examiner, Art Unit 2826